Detailed Action
This action is in response to amendments filed on 09/07/2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-14, 16, and 18-23 are pending.
Claims 1, 3-14, 16, and 18-23 are rejected.

Applicant’s Response
In Applicant's Response dated 09/07/2022, Applicant amended claims 1, 3-8, 11, 13-14, 16, 18-19, added new claims 21-23, canceled claims 2, 15, and 17.  Applicant argued against various rejections previously set forth in the Office Action mailed on 06/16/2022.
In light of Applicant' s amendments and remarks, all objections to the specification are withdrawn.


Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-10, 11, 12, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MOON (US 2021/0157618 A1, referred herein after as D1) in view of Duquene et al. (US 2015/0189032 A1, referred hereinafter as D2) in view of Dugan et al. (US 2012/0131416 A1, referred hereinafter as D4). 
	

As per claim 1, D1 discloses, 
A chatbot system, comprising, (D1, title, abstract).  
at least one processor configured to execute instructions stored in at least one memory to cause the chatbot system to perform actions comprising, (D1, title, abstract, figures 1-3 shows computing system having memory and processors
receiving, via a chat interface of the chatbot system, a message from a user of a communicatively coupled client device, wherein the message includes an intent of the user to submit an application form, (D1, 0067-0077, figure 5-10 and accompanying text discloses/shows receiving, via a chat interface of the chatbot system, a message from a user of a communicatively coupled client device, wherein the message includes an intent of the user to submit an application form (e.g. see figure 8-9, user intent to transfer funds, where transferring requires a form)).    
determining applicant information fields of the application form, (D1, 0067-0077, figure 5-10 and accompanying text discloses/shows system of D1 mapping and populating transfer form field with contextual/determined/retrieved data.).     
determining applicant information of the user for each of the applicant information fields of the application form; and populating the application form with the applicant information and submitting the application form, (D1, 0067-0077, figure 5-10 and accompanying text discloses/shows system of D1 mapping and populating transfer form field with contextual/determined/retrieved data, and further providing user with confirmation button/link to submit the request/form.).  
providing, via the chat interface, a request to the client device for [information], (D1, 0040, 0048-0049, 0067-0077, figure 5-10 and accompanying text discloses/shows system of D1 including chat requesting/receiving various information via chat interface.).    
receiving, via the chat interface, the image of the document from the client device; and extracting the applicant information for some or all of the applicant information fields from [the image of the document], (D1, 0040, 0048-0049, 0067-0077, figure 5-10 and accompanying text discloses/shows system of D1 including chat requesting/receiving various information via chat interface.  In particular, D1 (0040, 0048-0049) discloses receiving various images/attachment and/or documents via chatbot and/or chat sessions, and processing the images/attachments and/or documents to extract various information/data to be used for populating databases, where the populated databases are used to fill and complete various form fields as disclosed.). 
D1 fails to expressly disclose - a request to the client device for an image of a document.
D2 (figure 5-7, 0046-0047) discloses chat session, where a request is displayed to user requesting link/image/document or any other resource to be shared/uploaded, where the user upon user selection/authorization, the resource is shared/uploaded into the collaborative session. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include a request to the client device for an image of a document.  This would have been obvious for the purpose to providing a way for users to share content/projects in collaborative manner as disclosed by D2 (0024). 
D1/D2 discloses extracting the applicant information for some or all of the applicant information fields from image of the document; however, D1 fails to expressly disclose – [extracting data] by decoding at least one encoded data element in the image of the document wherein the encoded data element is bar code or quick response (QR) code of the document.
D4 (abstract, figure 3B, figure 2) discloses displaying an image/file having a bar code/QR code, the user capturing the QR/bar code image and  [extracting data] by decoding at least one encoded data element in the image of the document/file wherein the encoded data element is bar code or quick response (QR) code of the document/file. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include [extracting data] by decoding at least one encoded data element in the image of the document/file wherein the encoded data element is bar code or quick response (QR) code of the document.  This would have been obvious for the purpose using decoded data to access, present, and/or use such data to resolve issues, initiate support request/chat as disclosed by D4 (0005, 0058).  
 
As per claim 4, the rejection of claim 1 further incorporated, D1 discloses,
wherein, to receive the applicant information of the user, the at least one processor is configured to execute the instructions stored in the at least one memory to cause the chatbot system to perform actions comprising, (D1, 0067-0077, figure 5-10 and accompanying text discloses/shows system of D1 mapping and populating transfer form field with contextual/determined/retrieved data, and further providing user with confirmation button/link to submit the request/form.).     
providing, via the chat interface, a request to the client device for the user to provide the applicant information for at least a portion of the applicant information fields; and receiving, via the chat interface, a response from the client device that includes the applicant information for some or all of the applicant information fields, (D1, 0067-0077, figure 5-10 and accompanying text discloses/shows system of D1 mapping and populating transfer form field with contextual/determined/retrieved data, and further providing user with confirmation button/link to submit the request/form, where prior to user confirming, the user is given opportunity to correct and/or modify any and all of edible fields of the form as disclosed by D1).     

As per claim 5, the rejection of claim 1 further incorporated, D1 discloses,
wherein, to submit the application form, the at least one processor is configured to execute the instructions stored in the at least one memory to cause the chatbot system to perform actions comprising, (D1, 0067-0077, figure 5-10 and accompanying text discloses/shows system of D1 mapping and populating transfer form field with contextual/determined/retrieved data, and further providing user with confirmation button/link to submit the request/form, where prior to user confirming, the user is given opportunity to correct and/or modify any and all of edible fields of the form as disclosed by D1).   
comparing the applicant information to stored criteria values of an opportunity associated with the application form to determine that the user qualifies for the opportunity, (D1, 0067-0077, figure 5-10 and accompanying text discloses/shows comparing the applicant information to stored criteria values of an opportunity associated with the application form to determine that the user qualifies for the opportunity (e.g. compare user request for transfer amount to available amount,); and providing, via the chat interface, a notification to the client device indicating whether the user qualifies for the opportunity (e.g. if not enough funds, notification is provided to user).).   
and providing, via the chat interface, a notification to the client device indicating that the user qualifies for the opportunity, wherein the notification includes opportunity details that provide a benefit of the opportunity to the user, (D1, 0067-0077, figure 5-10 and accompanying text discloses/shows system of determining, based on the applicant information, whether the user qualifies for an opportunity associated with the application form (e.g. user having enough funds to transfer); and providing, via the chat interface, a notification to the client device indicating whether the user qualifies for the opportunity (e.g. if not enough funds, notification is provided to user), otherwise, proposed action details are presented to the user as shown in figure 11-12.  The examiner further notes that “a notification to the client device indicating that the user qualifies for the opportunity, wherein the notification includes opportunity details that provide a benefit of the opportunity to the user” is merely non-functional descriptive material, as such, it is properly construed as merely display of data.).   

A per claim 6, the rejection of claim 5 further incorporated, D1 discloses,
wherein, to submit the application form, the at least one processor is configured to execute the instructions stored in the at least one memory to cause the chatbot system to perform actions comprising, (D1, 0067-0077, figure 5-10 and accompanying text discloses/shows system of determining, based on the applicant information, whether the user qualifies for an opportunity associated with the application form (e.g. user having enough funds to transfer); and providing, via the chat interface, to confirm/submit the application form/request.).   
comparing the applicant information to stored criteria values of an opportunity associated with the application form to determine that the user qualifies for the opportunity, (D1, 0067-0077, figure 5-10 and accompanying text discloses/shows comparing the applicant information to stored criteria values of an opportunity associated with the application form to determine that the user qualifies for the opportunity (e.g. compare user request for transfer amount to available amount,); and providing, via the chat interface, a notification to the client device indicating whether the user qualifies for the opportunity (e.g. if not enough funds, notification is provided to user).).   
providing, via the chat interface, a notification to the client device indicating that the user does not qualify for opportunity, wherein the notification indicates at least one different opportunity, (D1, 0067-0077, figure 5-10 and accompanying text discloses/shows comparing the applicant information to stored criteria values of an opportunity associated with the application form to determine that the user qualifies for the opportunity (e.g. compare user request for transfer amount to available amount,); and providing, via the chat interface, a notification to the client device indicating whether the user qualifies for the opportunity (e.g. if not enough funds, notification is provided to user).  The examiner further notes that “a notification to the client device indicating that the user does not qualify for opportunity, wherein the notification indicates at least one different opportunity” is merely non-functional descriptive material, as such, it is properly construed as merely display of data.).    
in response to determining that the user qualifies for the opportunity, providing, via the chat interface, a first set of information to the client device for the user to accept or use the opportunity, (D1, 0067-0077, figure 5-10 and accompanying text discloses/shows system of determining, based on the applicant information, whether the user qualifies for an opportunity associated with the application form (e.g. user having enough funds to transfer) and providing a confirmation button to execute the action/transfer; otherwise providing, via the chat interface, a notification to the client device indicating whether the user qualifies for the opportunity (e.g. if not enough funds, notification is provided to user).).   
and in response to determining that the user does not qualify for the opportunity, providing, via the chat interface, a second set of information to the client device regarding other opportunities to which the user can apply via the chat interface using the applicant information, (D1, 0067-0077, figure 5-10 and accompanying text discloses/shows system of determining, based on the applicant information, whether the user qualifies for an opportunity associated with the application form (e.g. user having enough funds to transfer) and providing a confirmation button to execute the action/transfer; otherwise providing, via the chat interface, a notification to the client device indicating whether the user qualifies for the opportunity (e.g. if not enough funds, notification is provided to user including opportunity to open a savings account).).   

As per claim 7, the rejection of claim 1 further incorporated, D1 discloses,
wherein the at least one memory is configured to store chatbot configuration information, opportunity information of an opportunity associated with application form, and the applicant information, (D1, 0067-0077, figure 5-10 and accompanying text discloses/shows system have various modules/software executing for determining, based on the stored applicant information (e.g. bank data), whether the user qualifies for an opportunity associated with  the stored application form (e.g. user having enough funds to transfer based on populated form/data) and providing a confirmation button to execute the action/transfer; otherwise providing, via the chat interface, a notification to the client device indicating whether the user qualifies for the opportunity (e.g. if not enough funds, notification is provided to user).).   


As per claim 9, the rejection of claim 1 further incorporated, D1 discloses,
wherein the application form comprises an application for the user to apply to a promotional giveaway, an employment opportunity, an educational opportunity, a lending or banking opportunity, or a utility service opportunity, (D1, 0067-0077, figure 5-10 and accompanying text discloses/shows system of determining, based on the applicant information, whether the user qualifies for an opportunity associated with the application form (e.g. user having enough funds to transfer) and providing a confirmation button to execute the action/transfer; otherwise providing, via the chat interface, a notification to the client device indicating whether the user qualifies for the opportunity (e.g. if not enough funds, notification is provided to user).).   


As per claim 10, the rejection of claim 1 further incorporated, D1 discloses,
wherein the applicant information comprises birth date, age, gender, address, employment status, educational history, purchase history, social media account information, or any combination thereof, (D1, 0054, 0067-0077, figure 5-10 and accompanying text discloses/shows system of D1 mapping and populating transfer form field with contextual/determined/retrieved financial data (e.g. account #, birth date, age, nationality etc.), and further providing user with confirmation button/link to submit the request/form.).   

As per claims 11, 18, 20:
Claims 11, 18, 20 are method and medium claims corresponding to system claim 1, and 16 are of substantially same scope.
Accordingly, claims 11, 18, 20 are rejected under the same rational as set forth for claim 1, and 16.

As per claim 12, the rejection of claim 11 further incorporated, D1 discloses,
wherein receiving the message of the user comprises: performing intent matching of the message to determine the intent of the user based on locating, in the message of the user, keyphrases associated with the intent, (D1, 0033-0034, 0040, 0048-0049, 0067-0077, figure 5-10 and accompanying text discloses/shows system of D1 including chat requesting/receiving various information via chat interface, and based on received information (e.g. words/phrases) matching actions (e.g. see figure 8, “transfer” keyphrase is matched against transfer action), providing action links for user to select and execute.).    

As per claim 16, the rejection of claim 11 further incorporated, D1 discloses,
wherein submitting the application form comprises: determining, based on the applicant information, whether the user qualifies for an opportunity associated with the application form; providing, via the chat interface, a notification to the client device indicating whether the user qualifies for the opportunity, in response to determining that the user qualifies for the opportunity, providing, via the chat interface, a first set of information to the client device for the user to accept or use the opportunity, (D1, 0067-0077, figure 5-10 and accompanying text discloses/shows system of determining, based on the applicant information, whether the user qualifies for an opportunity associated with the application form (e.g. user having enough funds to transfer); and providing, via the chat interface, a notification to the client device indicating whether the user qualifies for the opportunity (e.g. if not enough funds, notification is provided to user), otherwise, proposed action details are presented to the user as shown in figure 11-12.).   
and in response to determining that the user does not qualify for the opportunity, providing, via the chat interface, a second set of information to the client device regarding other opportunities to which the user can apply via the chat interface using the applicant information, (D1, 0067-0077, figure 5-10 and accompanying text discloses/shows system of determining, based on the applicant information, whether the user qualifies for an opportunity associated with the application form (e.g. user having enough funds to transfer); and providing, via the chat interface, a notification to the client device indicating whether the user qualifies for the opportunity (e.g. if not enough funds, notification is provided to user to rectify via changing the editable field indicating amount of money to transfer), otherwise, proposed action details are presented to the user as shown in figure 11-12.). 

Claims 8, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over MOON (US 2021/0157618 A1, referred herein after as D1) in view of Duquene et al. (US 2015/0189032 A1, referred hereinafter as D2) in view of Dugan et al. (US 2012/0131416 A1, referred hereinafter as D4) in view of Broomall et al. (US 10706087 B1, referred hereinafter as D6). 


As per claim 8, the rejection of claim 7 further incorporated, D1 discloses,
wherein the chatbot configuration information defines the intent for the user to submit the application form, (D1, 0028, 0067-0077, figure 5-10 and accompanying text discloses/shows system of D1 including instructions that determine user intent to submit transfer form.).    
wherein the intent is associated with a decision tree in chatbot configuration information, and the decision tree includes a respective slot filling node for each of the applicant information fields, (D1, 0028, 0067-0077, figure 5-10 and accompanying text discloses/shows system of D1 include flow diagram/decision tree (e.g. see figure 5, ad 8-9), where based on intent of the user, various actions as performed including populating a form step/node 104 (e.g. slot filing node).).   
Though “multi-level” is arguably inherent in the system of D1, nevertheless; for the sake of completeness, D6 (abstract, figure 2A and accompanying text) explicitly discloses – multi-level decision tree. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include multi-level decision tree.  This would have been obvious for the purpose of using multi-level decision trees to determine user intent as disclosed by D6 (figure 2B and accompanying text). 

As per claim 23, the rejection of claim 8 further incorporated, D1 discloses,
wherein, to determine the applicant information of the user, the at least one processor is configured to execute the instructions stored in the at least one memory to cause the chatbot system to perform actions comprising, (D1, 0028, 0067-0077, figure 5-10 and accompanying text discloses/shows system of D1 including instructions that determine user intent to submit transfer form.).    
D1 fails to expressly disclose - configured to provide the request for the image of the document…
D2 (figure 5-7, 0046-0047) discloses chat session, where a request is displayed to user requesting link/image/document or any other resource to be shared/uploaded, where the user upon user selection/authorization, the resource is shared/uploaded into the collaborative session. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include a request to the client device for an image of a document.  This would have been obvious for the purpose to providing a way for users to share content/projects in collaborative manner as disclosed by D2 (0024). 
D1 fails to expressly disclose - traversing the multi-level decision tree associated with the intent to populate each respective slot filling node of the multi-level decision tree, wherein the multi-level decision tree includes a node configured to [perform a operation] in response to determining that at least one respective slot filling node has not been populated.
D6 (figure 2A, 2B, 4 and accompanying text) explicitly discloses – traversing the multi-level decision tree associated with the intent to populate each respective slot filling node of the multi-level decision tree, wherein the multi-level decision tree includes a node configured to [perform a operation] in response to determining that at least one respective slot filling node has not been populated. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include the teachings of D6.  This would have been obvious for the purpose of using multi-level decision trees to determine user intent as disclosed by D6 (figure 2B and accompanying text). 


 	Claims 3, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MOON (US 2021/0157618 A1, referred herein after as D1) in view of Duquene et al. (US 2015/0189032 A1, referred hereinafter as D2) in view of Dugan et al. (US 2012/0131416 A1, referred hereinafter as D4) in view of Ruck et al. (US 2017/0352083 A1, referred hereinafter as D5).  
	
As per claim 3, the rejection of claim 1 further incorporated, D1 discloses,
wherein, to determine the applicant information of the user, the at least one processor is configured to execute the instructions stored in the at least one memory to cause the chatbot system to perform actions comprising, (D1, 0040, 0048-0049, 0067-0077, figure 5-10 and accompanying text discloses/shows system of D1 including chat requesting/receiving various information via chat interface.  In particular, D1 (0040, 0048-0049) discloses receiving various images/attachment and/or documents via chatbot and/or chat sessions, and processing the images/attachments and/or documents to extract various information/data to be used for populating databases, where the populated databases are used to fill and complete various form fields as disclosed.).    
providing, via the chat interface, a request to [perform various transactions], receiving, via the chat interface, a response from the client device authorizing [performing of various transactions],… and extracting the applicant information for some or all of the applicant information fields from the social media account of the user, (D1, 0040, 0048-0049, 0067-0077, figure 5-10 and accompanying text discloses/shows system of D1 including chat requesting/receiving various information via chat interface.  In particular, D1 (0040, 0048-0049) discloses receiving various images/attachment, documents and authorized account information via system of chatbot and/or chat sessions, and processing the images/attachments, documents, authorized account information to extract various information/data to be used for populating databases/user profile, where the populated databases/user profile are used to fill and complete various form fields as disclosed.  The examiner notes that the terms “social media” in the element “social media account” is merely non-functional descriptive material and as such given little to no patentable weight.).    
D1 fails to expressly disclose - providing, via the chat interface, a request to the client device to authorize access to a social media account of the user; receiving, via the chat interface, a response from the client device authorizing access to the social media account of the user.
D2 (figure 5-7, 0046-0047) discloses chat session, where a request is displayed to users requesting link/image/document or any other resource/s to be shared/uploaded, where the one or more users upon receiving such request, may via selection/authorization, to the share the resource.  The examiner notes that the terms “social media” in the element “social media account” is merely non-functional descriptive material and as such given little to no patentable weight, where “social media account” is merely interpreted as data/datastore associated with a user.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include providing, via the chat interface, a request to the client device to authorize access to a social media account of the user; receiving, via the chat interface, a response from the client device authorizing access to the social media account of the user.  This would have been obvious for the purpose to providing a way for users to share content/projects in collaborative manner as disclosed by D2 (0024). 
D1 fails to expressly disclose – wherein the social media account is associated with a third-party social media service that collects and stores data related to the user… accessing the third-party social media service using the social media account of the user… [extracting data] from the third-party social media service… 
D5 (abstract, 0026-0031) discloses downloading/executing a curator on client device; giving the curator permission to access various data/social networks of a user, wherein the social media account is associated with a third-party social media service that collects and stores data related to the user… accessing the third-party social media service using the social media account of the user… [extracting data] from the third-party social media service and generating various customized products based on accessed data from various sources, including the social media networks.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include wherein the social media account is associated with a third-party social media service that collects and stores data related to the user… accessing the third-party social media service using the social media account of the user… [extracting data] from the third-party social media service.  This would have been obvious for the purpose using users own data from various sources in order to create compelling products for user in automated fashion as disclosed by D5(0023).   

As per claim 14, the rejection of claim 11 further incorporated, D1 discloses,
wherein determining the applicant information of the user comprises: extracting the applicant information for at least a portion of the applicant information fields from a social media account of the user, (D1, 0040, 0048-0049, 0067-0077, figure 5-10 and accompanying text discloses/shows system of D1 including chat requesting/receiving various information via chat interface.  In particular, D1 (0040, 0048-0049) discloses receiving various images/attachment, documents and authorized account information via system of chatbot and/or chat sessions, and processing the images/attachments, documents, authorized account information to extract various information/data to be used for populating databases/user profile, where the populated databases/user profile are used to fill and complete various form fields as disclosed.  The examiner notes that the terms “social media” in the element  “social media account” is merely non-functional descriptive material and as such given little to no patentable weight, where “social media account” is merely interpreted as data/datastore associated with a user.).
D1 fails to expressly disclose – [extracting information from] a third-party social media service using a social media account of the user, wherein the applicant information extracted from the third-party social media service comprises a social graph of all users of the third-party social media service that linked to the social media account of the user.     
D5 (abstract, 0026-0031) discloses downloading/executing a curator on client device; giving the curator permission to access various data/social networks of a user including user contracts (e.g. “social graph”), and as such, clearly discloses [extracting information from] a third-party social media service using a social media account of the user, wherein the applicant information extracted from the third-party social media service comprises a social graph of all users of the third-party social media service that linked to the social media account of the user.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include [extracting information from] a third-party social media service using a social media account of the user, wherein the applicant information extracted from the third-party social media service comprises a social graph of all users of the third-party social media service that linked to the social media account of the user.  This would have been obvious for the purpose using users own data from various sources in order to create compelling products for user in automated fashion as disclosed by D5(0023).   

As per claim 19, the rejection of claim 18 further incorporated, D1 discloses,
wherein the instructions to determine the applicant information of the user comprise instructions to: extract the applicant information for at least a first portion of the applicant information fields from the image of the document, (D1, 0040, 0048-0049, 0067-0077, figure 5-10 and accompanying text discloses/shows system of D1 including chat requesting/receiving various information via chat interface.  In particular, D1 (0040, 0048-0049) discloses receiving various images/attachment and/or documents via chatbot and/or chat sessions, and processing the images/attachments and/or documents to extract various information/data to be used for populating databases, where the populated databases are used to fill and complete various form fields as disclosed.).
extract the applicant information for at least a second portion of the applicant information fields from a… social media service using a social media account of the user; and extract the applicant information for at least a third portion of the applicant information fields from other messages received from the client device via the chat interface, (D1, 0040, 0048-0049, 0067-0077, figure 5-10 and accompanying text discloses/shows system of D1 including chat requesting/receiving various information via chat interface to populate fields of a form.  In particular, D1 (0040, 0048-0049) discloses receiving various images/attachment and/or documents via chatbot and/or chat sessions, and processing the images/attachments and/or documents to extract various information/data to be used for populating databases, where the populated databases are used to fill and complete various form fields as disclosed.).
D1 fails to expressly disclose – [extract date from] a third-party social media service using a social media account of the user;
D5 (abstract, 0026-0031) discloses downloading/executing a curator on client device; giving the curator permission to access various data/social networks of a user including user contracts (e.g. “social graph”).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include [extract date from] a third-party social media service using a social media account of the user.  This would have been obvious for the purpose using users own data from various sources in order to create compelling products for user in automated fashion as disclosed by D5(0023).   

Claims 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over MOON (US 2021/0157618 A1, referred herein after as D1) in view of Duquene et al. (US 2015/0189032 A1, referred hereinafter as D2) in view of Dugan et al. (US 2012/0131416 A1, referred hereinafter as D4) in view of Gupta et al. (US 11048887 B1, referred hereinafter as D3).  

As per claim 13, the rejection of claim 11 further incorporated, D1 discloses,
wherein receiving the message of the user comprises: performing intent classification of the message to determine the intent of the user using [a neural network],… chatbot and within the message, (D1, 0040, 0048-0049, 0067-0077, figure 5-10 and accompanying text discloses/shows system of D1 including chat requesting/receiving various information via chat interface and classifying the chat messages using neural networks.).  
D1 discloses convolutional neural networks; however, D1 fails to expressly disclose - a recurrent neural network (RNN) having a Long Short-Term Memory (LSTM) architecture, wherein the RNN comprises an output layer having a respective cell associated with each respective intent…, and wherein each respective cell is configured to provide a respective score indicating a probability that the respective intent associated with the respective cell is represented within the message.
D3 (col. 8-9) discloses use of a recurrent neural network (RNN) having a Long Short-Term Memory (LSTM) architecture for classification of text, wherein the RNN comprises an output layer (e.g. output labels predictions) having a respective cell associated with each respective intent…, and wherein each respective cell is configured to provide a respective score indicating a probability (e.g. output labels predictions) that the respective intent associated with the respective cell is represented within the message (e.g. input data)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include a recurrent neural network (RNN) having a Long Short-Term Memory (LSTM) architecture, wherein the RNN comprises an output layer having a respective cell associated with each respective intent…, and wherein each respective cell is configured to provide a respective score indicating a probability that the respective intent associated with the respective cell is represented within the message.  This would have been a simple substitution and obvious with predicable results of classifying various text data via RNN having LSTM architecture as disclosed by D3 (abstract, col. 8).   


As per claim 21, the rejection of claim 1 further incorporated, D1 discloses,
wherein the at least one processor is configured to execute the instructions stored in the at least one memory to cause the chatbot system to perform actions comprising… the chatbot system… stored conversation log with sample utterances… sample utterance… the message from the user, (D1, 0040, 0048-0049, 0067-0077, figure 5-10 and accompanying text discloses/shows system of D1 including chat requesting/receiving various information via chat interface and classifying the chat messages/sample messages/utterances.).  
D1 fails to expressly disclose - training a recurrent neural network (RNN) of the… system for intent classification using a [stored sample], each [stored sample] having a respective label indicating the respective intent the [stored sample], wherein weights of links of the RNN are adjusted using a stochastic gradient decent technique until the RNN is configured to output the respective intent of a particular [sample/data] in response to the particular [sample/data] being provided as input to the RNN, and wherein, after training the RNN, the RNN determines the intent of the message… 
D3 (col. 8-9, 12) discloses training a recurrent neural network (RNN) of the… system for intent classification using a [stored sample], each [stored sample] having a respective label indicating the respective intent the [stored sample] (e.g. validation data), wherein weights of links (e.g. weights of neurons are adjusted based on backpropagation) of the RNN are adjusted using a stochastic gradient decent technique (e.g. using gradient decent optimization algorithm ) until the RNN is configured to output the respective intent of a particular [sample/data] in response to the particular [sample/data] being provided as input to the RNN, and wherein, after training the RNN, the RNN determines the intent of the message
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include training a recurrent neural network (RNN) of the… system for intent classification using a [stored sample], each [stored sample] having a respective label indicating the respective intent the [stored sample], wherein weights of links of the RNN are adjusted using a stochastic gradient decent technique until the RNN is configured to output the respective intent of a particular [sample/data] in response to the particular [sample/data] being provided as input to the RNN, and wherein, after training the RNN, the RNN determines the intent of the message.  This would have been a simple substitution and obvious with predicable results of classifying various text data via trained RNN having LSTM architecture as disclosed by D3 (abstract, col. 8).   

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over MOON (US 2021/0157618 A1, referred herein after as D1) in view of Duquene et al. (US 2015/0189032 A1, referred hereinafter as D2) in view of Dugan et al. (US 2012/0131416 A1, referred hereinafter as D4) in view of Gupta et al. (US 11048887 B1, referred hereinafter as D3) in view of Poornaki et al. (US 2020/0210824 A1, referred hereinafter as D7). 

As per claim 22:
The rejection of claim 21 further incorporated. 
D1 disclose sample utterances; however, D1 fails to expressly disclose -  applying a drop out technique to probabilistically remove one or more of the links of the RNN to prevent overfitting of the RNN with respect to the [sample data].
D7 (0128, 0131-0132) discloses applying a drop out technique to probabilistically remove one or more of the links of the RNN to prevent overfitting of the RNN with respect to the [sample data].
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include applying a drop out technique to probabilistically remove one or more of the links of the RNN to prevent overfitting of the RNN with respect to the [sample data].  This would have been obvious with predicable results of reducing overfitting in neural networks as disclosed by D7 (0132).
 

Response to Arguments
	Applicant’s arguments filed on 09/07/2022 have been fully considered but they are not persuasive and/or moot in view of new grounds of rejections.

Conclusion
	Applicant’s amendments necessitated any new grounds of rejections presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
See form 892 for additional cited prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144